UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (115.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (14.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $162,627 $186,086 6s, with due dates from April 15, 2028 to November 20, 2038 477,567 534,344 5 1/2s, April 20, 2038 756,250 833,263 3s, TBA, May 1, 2043 4,000,000 4,165,625 3s, TBA, April 1, 2043 8,000,000 8,353,125 3s, TBA, April 1, 2043 2,000,000 2,090,156 U.S. Government Agency Mortgage Obligations (100.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 60,558 70,877 7s, with due dates from November 1, 2026 to May 1, 2032 577,327 676,526 6s, May 1, 2040 897,401 981,777 5 1/2s, December 1, 2033 61,029 66,894 5.500%, May 1, 2036 (i) 44,064 49,643 3s, TBA, April 1, 2043 1,000,000 1,026,641 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 34,697 40,532 7s, with due dates from December 1, 2028 to December 1, 2035 766,559 879,359 6 1/2s, September 1, 2036 25,950 28,906 6s, January 1, 2038 892,573 977,507 6.000%, August 1, 2037 (i) 23,786 27,056 5s, February 1, 2039 109,896 119,005 4 1/2s, April 1, 2041 143,074 154,525 4s, with due dates from June 1, 2042 to November 1, 2042 16,333,937 17,822,368 4s, March 1, 2042 (FWC) 161,205 171,048 4s, TBA, April 1, 2043 23,000,000 24,520,157 3s, TBA, May 1, 2043 25,000,000 25,711,915 3s, TBA, April 1, 2043 36,000,000 37,122,188 Total U.S. government and agency mortgage obligations (cost $126,146,313) U.S. TREASURY OBLIGATIONS (28.1%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,401,275 4 1/2s, August 15, 2039 (SEG) (SEGSF) 7,201,000 9,195,058 U.S. Treasury Notes 3.375%, July 31, 2013 (i) 159,000 161,580 0 5/8s, May 31, 2017 8,927,000 8,938,333 0 1/4s, August 31, 2014 11,010,000 11,015,591 0 1/4s, May 31, 2014 3,000 3,002 Total U.S. treasury Obligations (cost $30,065,996) MORTGAGE-BACKED SECURITIES (21.9%) (a) Principal amount Value Agency collateralized mortgage obligations (21.9%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.975s, 2037 $90,279 $141,852 IFB Ser. 2979, Class AS, 23.528s, 2034 40,483 54,416 IFB Ser. 3072, Class SM, 23.052s, 2035 108,072 168,874 IFB Ser. 3072, Class SB, 22.905s, 2035 88,086 137,087 IFB Ser. 3065, Class DC, 19 1/4s, 2035 407,729 630,275 IFB Ser. 2990, Class LB, 16.426s, 2034 113,064 156,455 IFB Ser. 3940, Class PS, IO, 6.447s, 2040 1,252,325 183,466 IFB Ser. 3919, Class TS, IO, 6.447s, 2030 918,987 151,137 IFB Ser. 4105, Class HS, IO, 6.397s, 2042 798,290 196,427 IFB Ser. 3803, Class SP, IO, 6.397s, 2038 1,234,445 104,928 IFB Ser. 3232, Class KS, IO, 6.097s, 2036 716,996 78,421 IFB Ser. 4112, Class SC, IO, 5.947s, 2042 2,134,097 354,796 IFB Ser. 4105, Class LS, IO, 5.947s, 2041 336,185 65,536 IFB Ser. 4012, Class SM, IO, 5.747s, 2042 617,360 97,512 IFB Ser. 3852, Class SG, 4.827s, 2041 757,880 773,303 Ser. 304, Class C27, IO, 4 1/2s, 2043 1,779,000 288,305 Ser. 4122, Class TI, IO, 4 1/2s, 2042 984,458 149,933 Ser. 4125, Class HI, IO, 4 1/2s, 2042 1,143,654 183,762 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,498,020 198,218 Ser. 3747, Class HI, IO, 4 1/2s, 2037 101,743 8,689 Ser. 4116, Class MI, IO, 4s, 2042 1,835,126 291,896 Ser. 4090, Class BI, IO, 4s, 2042 483,464 50,923 Ser. 4026, Class JI, IO, 4s, 2041 624,145 73,150 Ser. 4019, Class JI, IO, 4s, 2041 1,640,026 209,267 Ser. 3756, Class IG, IO, 4s, 2037 3,097,937 138,075 Ser. 304, Class C22, IO, 3 1/2s, 2043 154,000 25,201 Ser. 304, Class C4, IO, 3 1/2s, 2043 611,000 126,880 Ser. 4172, Class PI, IO, 3s, 2040 1,235,947 135,262 Ser. 3835, Class FO, PO, zero %, 2041 2,089,560 1,791,359 Ser. 3391, PO, zero %, 2037 29,313 26,026 Ser. 3300, PO, zero %, 2037 17,813 16,621 FRB Ser. 3326, Class WF, zero %, 2035 6,057 5,959 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 97,481 185,104 IFB Ser. 06-8, Class HP, 23.818s, 2036 106,105 176,868 IFB Ser. 05-45, Class DA, 23.671s, 2035 159,255 261,297 IFB Ser. 07-53, Class SP, 23.451s, 2037 128,177 201,687 IFB Ser. 08-24, Class SP, 22.535s, 2038 585,994 943,443 IFB Ser. 05-122, Class SE, 22.385s, 2035 166,678 251,050 IFB Ser. 05-75, Class GS, 19.637s, 2035 127,222 183,697 IFB Ser. 05-106, Class JC, 19.491s, 2035 118,002 185,372 IFB Ser. 05-83, Class QP, 16.863s, 2034 53,347 72,889 IFB Ser. 11-4, Class CS, 12.492s, 2040 358,062 435,542 IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 880,062 159,617 IFB Ser. 12-88, Class SB, IO, 6.466s, 2042 2,191,389 345,626 IFB Ser. 12-3, Class SD, IO, 6.306s, 2042 1,092,992 201,952 IFB Ser. 11-27, Class AS, IO, 6.276s, 2041 820,134 127,072 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 1,741,311 271,401 IFB Ser. 12-113, Class SG, IO, 5.896s, 2042 412,121 76,308 Ser. 409, Class 82, IO, 4 1/2s, 2040 983,651 146,477 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 594,887 90,601 Ser. 12-96, Class PI, IO, 4s, 2041 1,594,386 219,611 Ser. 409, Class C16, IO, 4s, 2040 1,349,055 167,174 Ser. 13-6, Class BI, IO, 3s, 2042 1,719,477 204,618 Ser. 13-35, Class IP, IO, 3s, 2042 947,000 118,079 Ser. 13-23, Class PI, IO, 3s, 2041 1,137,538 130,106 Ser. 13-30, Class IP, IO, 3s, 2041 1,610,000 186,407 Ser. 13-23, Class LI, 3s, 2041 903,145 104,268 FRB Ser. 03-W8, Class 3F2, 0.554s, 2042 9,177 8,984 FRB Ser. 07-95, Class A3, 0.454s, 2036 1,868,618 1,695,771 Ser. 08-53, Class DO, PO, zero %, 2038 144,390 124,105 Ser. 07-44, Class CO, PO, zero %, 2037 55,322 49,395 Ser. 1988-12, Class B, zero %, 2018 1,482 1,423 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.638s, 2041 770,531 1,222,801 IFB Ser. 10-158, Class SD, 14.39s, 2040 209,000 298,770 IFB Ser. 11-70, Class WS, 9.294s, 2040 360,000 412,981 IFB Ser. 11-72, Class SE, 7.136s, 2041 1,341,000 1,438,273 IFB Ser. 11-81, Class SB, IO, 6.502s, 2036 1,447,617 219,097 IFB Ser. 11-61, Class CS, IO, 6.477s, 2035 465,511 64,589 IFB Ser. 10-26, Class QS, IO, 6.047s, 2040 2,435,429 455,121 IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 1,984,152 371,513 IFB Ser. 10-115, Class TS, IO, 5.897s, 2038 1,434,552 208,067 IFB Ser. 10-120, Class SA, IO, 5.847s, 2040 1,459,978 274,272 IFB Ser. 10-61, Class SJ, IO, 5.847s, 2040 701,652 108,560 IFB Ser. 11-70, Class SN, IO, 5.697s, 2041 259,000 70,282 Ser. 13-3, Class IT, IO, 5s, 2043 838,324 160,815 Ser. 13-6, Class BI, IO, 5s, 2043 390,453 76,896 Ser. 13-6, Class OI, IO, 5s, 2043 680,280 124,600 Ser. 10-35, Class UI, IO, 5s, 2040 1,658,137 319,487 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 987,650 182,705 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,224,933 298,467 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,002,005 152,104 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,943,202 360,289 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 893,321 88,876 Ser. 12-56, Class IB, IO, 4s, 2042 1,288,433 216,601 Ser. 10-116, Class QI, IO, 4s, 2034 1,209,429 87,616 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 878,813 133,096 Ser. 11-70, PO, zero %, 2041 2,551,526 2,118,328 Ser. 10-151, Class KO, PO, zero %, 2037 142,186 127,865 Ser. 06-36, Class OD, PO, zero %, 2036 6,846 6,307 Total mortgage-backed securities (cost $22,833,488) SHORT-TERM INVESTMENTS (29.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (AFF) 18,484,351 $18,484,351 SSgA Prime Money Market Fund 0.02% (P) 270,000 270,000 Interest in $100,000,000 joint tri-party repurchase agreement dated 3/28/13 with BNP Paribas due 4/1/13 - maturity value of $10,329,264 for an effective yield of 0.23% (collateralized by various mortgage backed securities with a coupon rate of 3.00% and due dates ranging from 9/15/42 to 10/15/42, valued at $102,000,001) $10,329,000 10,329,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.19%, April 9, 2013 2,250,000 2,249,905 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 (SEG) (SEGSF) 500,000 499,744 Total short-term investments (cost $31,833,000) TOTAL INVESTMENTS Total investments (cost $210,878,797) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Long) 215 $53,572,625 Jun-13 $(16,532) U.S. Treasury Note 2 yr (Long) 47 10,361,297 Jun-13 (824) U.S. Treasury Note 5 yr (Long) 90 11,164,922 Jun-13 10,986 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 $3,565,000 $428 (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 3,565,000 (25,383) 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 3,530,000 15,356 Citibank, N.A. 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 3,530,000 15,214 Credit Suisse International 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 4,207,000 (799) 1.83375/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.83375 3,786,000 (1,325) 1.83/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.83 3,786,000 (2,272) 1.82875/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.82875 3,786,000 (2,309) (1.39)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.39 13,462,000 (25,712) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 4,207,000 (27,682) 2.386/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.386 3,466,000 18,404 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 3,530,000 15,108 0.876/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.876 11,106,000 5,220 2.33375/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.33375 3,786,000 2,953 2.33/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.33 3,786,000 1,060 2.32875/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.32875 3,786,000 1,022 Deutsche Bank AG 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 4,207,000 (505) (1.4075)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.4075 6,731,000 (13,664) (1.37)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.37 13,462,000 (24,366) (1.38)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.38 13,462,000 (25,174) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 4,207,000 (27,009) 2.395/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.395 3,466,000 18,197 2.38/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.38 3,466,000 17,469 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 3,530,000 15,744 2.425/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.425 1,733,000 9,947 0.87/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.87 11,106,000 5,220 0.865/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.865 11,106,000 4,887 0.8975/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.8975 5,553,000 2,943 Goldman Sachs International 1.91/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.91 4,189,800 1,173 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 1,529,456 (1,744) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 1,529,456 (8,290) (1.37625)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.37625 6,731,000 (12,116) (1.42125)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.42125 6,731,000 (12,856) 2.44/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.44 1,733,000 9,566 2.386/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.386 1,733,000 8,682 2.41/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.41 4,189,800 3,897 0.9/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.90 5,553,000 2,554 0.876/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.876 5,553,000 2,499 JPMorgan Chase Bank N.A. 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 1,691,364 (1,319) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 1,691,364 (10,977) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $65,610,273) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2043 $23,000,000 4/11/13 $24,520,157 Federal National Mortgage Association, 3s, April 1, 2043 30,000,000 4/11/13 30,935,157 Government National Mortgage Association, 3s, April 1, 2043 8,000,000 4/18/13 8,353,125 Government National Mortgage Association, 3s, April 1, 2043 2,000,000 4/18/13 2,090,156 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $2,932,900 (E) $33,552 06/19/23 3 month USD-LIBOR-BBA 2.00% $7,860 7,898,000 (E) (78,360) 06/19/23 2.00% 3 month USD-LIBOR-BBA (9,174) Barclays Bank PLC 745,000 (E) 1,019 06/19/15 3 month USD-LIBOR-BBA 0.40% 215 765,000 (E) (1,262) 06/19/18 1.00% 3 month USD-LIBOR-BBA 627 2,162,000 (E) 31,400 06/19/23 3 month USD-LIBOR-BBA 2.00% 12,461 58,306,000 (E) (62,660) 06/19/15 0.40% 3 month USD-LIBOR-BBA 312 7,662,000 (E) 28,679 06/19/18 3 month USD-LIBOR-BBA 1.00% 9,753 9,356,000 (E) (132,289) 06/19/23 2.00% 3 month USD-LIBOR-BBA (50,331) 1,502,000 (E) 21,237 06/19/43 3 month USD-LIBOR-BBA 3.00% 10,783 Citibank, N.A. 7,350,000 (E) (7,107) 06/19/15 0.40% 3 month USD-LIBOR-BBA 831 5,414,000 (E) 51,040 06/19/23 3 month USD-LIBOR-BBA 2.00% 3,613 1,365,000 (E) (28,469) 06/19/23 2.00% 3 month USD-LIBOR-BBA (16,512) 405,000 (E) (3,159) 06/19/43 3.00% 3 month USD-LIBOR-BBA (340) 1,104,000 (E) (2,941) 06/19/18 1.00% 3 month USD-LIBOR-BBA (214) Credit Suisse International 2,386,000 — 1/9/16 3 month USD-LIBOR-BBA 0.515% 1,953 1,200,000 — 1/11/16 3 month USD-LIBOR-BBA 0.50% 412 1,450,000 — 1/11/18 0.88% 3 month USD-LIBOR-BBA 32 379,000 — 1/11/23 3 month USD-LIBOR-BBA 1.88% (2,301) 1,977,000 — 1/7/16 3 month USD-LIBOR-BBA 0.54% 3,199 754,000 — 1/9/23 3 month USD-LIBOR-BBA 1.93% (881) 2,900,000 — 1/9/18 0.9125% 3 month USD-LIBOR-BBA (4,912) 620,000 — 1/7/23 3 month USD-LIBOR-BBA 1.94% (84) 2,384,000 — 1/7/18 0.93% 3 month USD-LIBOR-BBA (6,242) 1,444,000 — 03/04/18 0.9275% 3 month USD-LIBOR-BBA 430 1,076,000 (E) (8,621) 06/19/43 3.00% 3 month USD-LIBOR-BBA (1,133) 9,802,000 (E) (118,865) 06/19/23 2.00% 3 month USD-LIBOR-BBA (32,999) 376,000 — 03/08/23 3 month USD-LIBOR-BBA 2.01875% 828 376,000 — 03/11/23 3 month USD-LIBOR-BBA 2.065% 2,340 1,444,000 — 03/11/18 0.9875% 3 month USD-LIBOR-BBA (3,357) 4,200,000 — 03/20/18 0.968125% 3 month USD-LIBOR-BBA (3,916) 1,196,000 — 03/04/16 3 month USD-LIBOR-BBA 0.5025% (534) 378,000 — 03/04/23 3 month USD-LIBOR-BBA 1.975% (640) 829,000 (E) (896) 06/19/15 0.40% 3 month USD-LIBOR-BBA (1) 16,757,000 (E) (54,937) 06/19/18 1.00% 3 month USD-LIBOR-BBA (13,547) 1,791,000 — 03/06/16 3 month USD-LIBOR-BBA 0.495% (1,273) 563,000 — 03/06/23 3 month USD-LIBOR-BBA 1.9575% (1,923) 2,167,000 — 03/06/18 0.915% 3 month USD-LIBOR-BBA 2,122 15,990,000 (E) 208,731 06/19/23 3 month USD-LIBOR-BBA 2.00% 68,659 23,207,000 (E) 24,309 06/19/15 3 month USD-LIBOR-BBA 0.40% (756) 1,184,000 — 03/08/16 3 month USD-LIBOR-BBA 0.5175% (54) 1,444,000 — 03/08/18 0.955% 3 month USD-LIBOR-BBA (1,319) 1,184,000 — 03/11/16 3 month USD-LIBOR-BBA 0.535% 501 1,105,000 — 03/20/23 3 month USD-LIBOR-BBA 2.045% 4,002 3,478,000 — 03/20/16 3 month USD-LIBOR-BBA 0.521465% (571) Deutsche Bank AG 1,065,000 (E) 2,725 06/19/18 3 month USD-LIBOR-BBA 1.00% 95 7,012,000 (E) 56,579 06/19/23 3 month USD-LIBOR-BBA 2.00% (4,846) 47,000 (E) (107) 06/19/43 3.00% 3 month USD-LIBOR-BBA 221 2,247,000 (E) 2,577 06/19/15 3 month USD-LIBOR-BBA 0.40% 150 1,365,000 (E) (28,469) 06/19/23 2.00% 3 month USD-LIBOR-BBA (16,512) Goldman Sachs International 9,404,000 (E) 109,876 06/19/23 3 month USD-LIBOR-BBA 2.00% 27,497 3,670,000 (E) 4,753 06/19/15 3 month USD-LIBOR-BBA 0.40% 789 4,189,800 (E) (91,756) 06/19/23 2.00% 3 month USD-LIBOR-BBA (55,054) 357,000 (E) 2,300 06/19/43 3 month USD-LIBOR-BBA 3.00% (185) JPMorgan Chase Bank N.A. 5,108,000 (E) 5,666 06/19/15 3 month USD-LIBOR-BBA 0.40% 149 897,000 (E) (2,328) 06/19/18 1.00% 3 month USD-LIBOR-BBA (112) 19,651,000 (E) (182,127) 06/19/23 2.00% 3 month USD-LIBOR-BBA (9,984) Royal Bank of Scotland PLC (The) 334,000 (E) (4,425) 06/19/23 2.00% 3 month USD-LIBOR-BBA (1,499) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $496,723 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,376) 370,497 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,772) Barclays Bank PLC 753,653 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,667) 685,046 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,006 422,667 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,022) 1,705,601 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,299) 1,199,649 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,266 1,020,555 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,479 409,965 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,216 4,457,149 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,688) 4,457,513 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,561 605,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,656 125,180 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,012 5,629,396 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,704 1,839,621 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (8,026) 415,742 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 206 3,816,095 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,569) 3,358,873 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,740 1,042,572 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,430 33,049 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (73) 181,355 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (882) 181,593 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 797 953,709 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,561) 201,431 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 632 1,610,605 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,837) 1,442,251 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,898) 126,302 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 554 555,807 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,250 1,917,021 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,413 30,805 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 135 99,457 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 437 72,173 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 317 123,713 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (318) 123,228 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (600) 3,865,918 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,812) 4,298,199 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (11,062) 2,761,346 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 13,437 3,070,064 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 7,901 1,434,384 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,258 220,887 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 964 321,994 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,540 Citibank, N.A. 184,015 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 808 132,097 (702) 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 25 Credit Suisse International 230,246 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,101) 1,003,381 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,799) 370,497 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,772) 395,041 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,889 Goldman Sachs International 264,725 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (586) 928,033 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,054) 715,954 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,584) 271,287 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 134 2,507,482 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,240 545,227 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,608) 899,302 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,990) 519,514 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,485) 523,154 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,283) 1,048,919 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,018) 1,048,919 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,018) 966,565 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,623) 501,398 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,398) 1,608,769 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,019) 229,191 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,000) 435,895 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,356 461,076 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,205) 1,328,442 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,464) 499,058 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,428) 663,272 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,172) 1,747,169 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,623) 706,950 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,085) 235,505 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,126) 183,550 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 91 494,301 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 244 231,415 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,107) 54,805 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (121) 582,390 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,541) 2,125,380 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,488) 519,631 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 257 310,384 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 153 1,039,079 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 514 212,245 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (470) 635,222 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,038) 886,505 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,240) 476,579 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,576 601,912 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,879) 1,268,690 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,068) 286,931 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,372) 1,819,695 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,855) 121,734 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (269) 361,731 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,730) 217,726 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (482) 67,427 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (328) 179,860 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (875) 211,415 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (468) 422,664 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (935) 286,315 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (634) 152,624 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (338) 1,017,050 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,250) 700,923 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,353) 694,244 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,320 776,299 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,714) 2,169,805 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,377 1,353,425 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,473 463,998 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,219 463,998 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,219 391,397 (489) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,267 JPMorgan Chase Bank N.A. 1,097,794 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,790) 694,244 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,318) Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $109,462,783. (b) The aggregate identified cost on a tax basis is $210,897,641, resulting in gross unrealized appreciation and depreciation of $3,595,745 and $1,397,691, respectively, or net unrealized appreciation of $2,198,054. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,138,443 $5,000,057 $654,149 $4,352 $18,484,351 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $58,813,285 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $286,702 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $519,855. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $23,938,333 $— U.S. Government and Agency Mortgage Obligations — 126,609,523 — U.S. Treasury Obligations — 30,714,839 — Short-term investments 18,754,351 13,078,649 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(6,370) $— $— Forward premium swap option contracts — (45,959) — TBA sale commitments — (65,898,595) — Interest rate swap contracts — 142,963 — Total return swap contracts — (86,302) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $976,969 $972,637 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $122,500,000 Written swap option contracts (contract amount) $73,200,000 Futures contracts (number of contracts) 300 OTC interest rate swap contracts (notional) $238,500,000 Centrally cleared interest rate swap contracts (notional) $340,000 OTC total return swap contracts (notional) $94,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
